PER CURIAM.
Based on a thorough review of the record, the professional position taken in this case by the State of Florida acknowledging the merits of the appellant’s motion which was denied by the trial court (and from which this appeal arises), and the holding in Diaz v. State, 695 So.2d 950 (Fla. 3d DCA 1997), the Order denying the defendant’s motion for credit for time served prior to sentencing is reversed and this cause is remanded to the trial court with directions to grant defendant the credit for the appropriate amount of time served by the defendant prior to the sentencing in this case.